 

L.LP.
LAW OFFICES
50 West Liberty Street, Suite 510
Reno, Nevada 89501
775-785-5440

Snell & Wilmer

 

oO Oo ~S NH Wn f&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00461-LRH-CBC Document 33 Filed 09/03/19 Page 1 of 2

William E. Peterson, Bar No. 1528
Janine C. Prupas, Bar No. 9156
SNELL & WILMER Lv.

50 West Liberty Street, Suite 510
Reno, Nevada 89501

Telephone: 775-785-5440
Facsimile: 775-785-5441

Email: wpeterson@swlaw.com
jprupas@swlaw.com

Attorneys for Defendants
Newport Brain Research Laboratory, Inc.
and Wave Neuroscience, Inc.

ZL

 

 

_U FILED

——. ENTERED

_—_. RECEIVED

a. SERVED ON
COUNSEUFARTIES OF RECORD

 

SEP - 4 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY. DEPUTY

 

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
JUDI KOSTERMAN, Case No. 3:19-cv-00461-LRH-CBC
Plaintiff,
vs. STIPULATION AND ORDER FOR
EXTENSION OF TIME TO RESPOND
NEWPORT BRAIN RESEARCH TO COMPLAINT

LABORATORY, INC., a California
Corporation, NRBL GLOBAL LTD., a
Cayman Islands exempted company, NBRL

US, a California Corporation, NBRL A, INC.,

a Delaware Corporation, WAVE
NEUROSCIENCE, INC., a Delaware
corporation, and DOE DEFENDANTS 1-10,

inclusive,

Defendants.

 

 

 

 

(FIRST REQUEST)

Plaintiff Judi Kosterman and Defendant Wave Neuroscience, Inc. (“Wave”), stipulate and

agree that Wave has up to and including Thursday, October 3, 2019 to respond to Plaintiff's

Amended Complaint (Doc. No. 6). Wave’s response to Plaintiff's Amended Complaint is

currently due Tuesday, September 3, 2019.

This is the first request for extension of time.

//
//
//

 
oO OO NIN HD A FP WYO NO —

pete eet
WwW NO — &

 

—
-

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510
775-785-5440

—
ws

Reno, Nevada 89501

Snell & Wilmer
a

 

hes
oO oO ~

 

NH NY NY NY NY NY NY KH WY
oOo SN DN OH FE WY NH —|& &

 

Case 3:19-cv-00461-LRH-CBC Document 33 Filed 09/03/19 Page 2 of 2

Dated this 3rd day of September, 2019.

 

 

ROBISON, SHARP, SULLIVAN & SNELL & WILMER Lv.
BRUST
By: /s/ Frank C. Gilmore By: /s/ William E. Peterson

Frank C. Gilmore, No. 10052 William E. Peterson, No. 1528
Cody M. Oldham, No. 14594 Janine C. Prupas, No. 9156

71 Washington Street 50 West Liberty Street, Suite 510
Reno, Nevada 89503 Reno, Nevada 89501

Attorneys for Plaintiff Attorneys for Defendant

Judi Kosterman Wave Neuroscience, Inc.

IT IS SO ORDERED.

 

US. MfCIsTRATEYDCE

DATED: 9/4/2019

 

 
